The Vice-Chancellor :
not to be presumed fraudulent. It was, prima facie, regularly and fairly obtained ; and the effect of it is to exonerate the defen*231dant from all arrest and imprisonment upon previously contracted debts.
If Combault is fraudulently concealing or covering the property of the defendant, the complainant can amend his bill, making Combault a party, and proceed to a decree against him or the property in his hands, even though the defendant, Debraine, the original debtor, is out of the jurisdiction.
The defendant is entitled to an order, discharging the ne exeat. But, as the complainant was ignorant of the insolvent-discharge, the costs may abide the event.